Exhibit 10.26

FORM OF AMENDMENT TO

EMPLOYMENT AGREEMENT

WHEREAS,                          (the “Executive”) is a party with Heritage
Bankshares Inc., (“Bankshares”), to an Employment Agreement dated
                         (the “Agreement”); and

WHEREAS, Bankshares intends to enter into a letter agreement with the United
States Department of the Treasury (the “UST”) pursuant to which Bankshares shall
issue shares of preferred stock and the UST shall purchase from Bankshares the
shares of preferred stock (the “Program”); and

WHEREAS, it is a condition to participation in the Program under the Emergency
Economic Stabilization Act of 2008, as amended (“EESA”), and rules, regulations,
guidance or other requirements issued thereunder (collectively, along with the
EESA, the “EESA Restrictions”), that (i) employment agreements and other
agreements with the Executive and certain other employees of Bankshares (the
“Covered Employees”) be amended to comply with the EESA Restrictions; and
(ii) the Covered Employees execute a form of waiver (the “Waiver”); and

WHEREAS, the Executive intends to execute the Waiver, wherein the Executive:
(i) acknowledges that the EESA Restrictions may require modification of the
employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that the Executive
may have with Bankshares or in which the Executive participates as they relate
to the period the United States holds any equity or debt securities of
Bankshares acquired through the Program (collectively, along with the Agreement,
the “Benefit Plans”); (ii) consents to all such modifications; and
(iii) acknowledges and agrees that if Bankshares notifies Executive in writing
that Executive has received payments in violation of the EESA Restrictions,
Executive shall repay the aggregate amount of such payments to Bankshares no
later than fifteen (15) business days following receipt of such notice;

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and as consideration for the benefits that the Executive will
receive as a result of Bankshares’ participation in the Program, Bankshares and
the Executive agree as follows:

 

1. The Executive shall not receive any golden parachute payment or other
payment, accrual or benefit that is prohibited by the EESA Restrictions, under
the Agreement, any Incentive Stock Option Agreement to which Executive is a
party or otherwise. Without limiting the generality of the foregoing, and
notwithstanding anything in the Benefit Plans to the contrary, the Executive
shall not be entitled to and shall not otherwise receive the benefit of any
acceleration in the exercisability (or accelerated vesting) of any outstanding
stock options or other equity awards of Bankshares to the extent such
acceleration is prohibited by the EESA Restrictions.

 

2. If Bankshares notifies the Executive in writing that Executive has received
payments in violation of the EESA Restrictions, the Executive hereby agrees to
repay the aggregate amount of such payments to Bankshares no later than fifteen
(15) business days following receipt of such notice.

 

3. The Benefit Plans, with respect to Executive, are hereby amended to the
extent necessary so as to be consistent with the EESA Restrictions.

 

4. This Amendment is intended to, and shall be interpreted, administered and
construed to, comply with the EESA Restrictions (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this Amendment.)



--------------------------------------------------------------------------------

5. Notwithstanding the foregoing provisions of this Amendment, this Amendment
shall be effective only so long as Bankshares and the Executive are both subject
to the EESA Restrictions. In the event that the EESA Restrictions cease to apply
to either Bankshares or the Executive, this Amendment shall immediately become
and shall be null and void. Further, to the extent permitted by the EESA
Restrictions and applicable law, the Executive’s benefits under the Amended
Agreement shall accrue and shall be paid to the Executive at a future date when
and if so permitted by the EESA Restrictions and applicable law (“Accrued
Payments”). Any such Accrued Payments will not accrue interest.

 

6. To the extent not subject to federal law, this Amendment will be governed by
and construed in accordance with the law of the Commonwealth of Virginia. This
Amendment may be executed in two or more counterparts, each of which will be
deemed to be an original. Except as amended herein, the Benefit Plans shall
remain in full force and effect.”

IN WITNESS HEREOF, the parties hereto have duly executed and delivered this
First Amendment to the Agreement as of September 22, 2009.

[SIGNATURE BLOCKS]

 

2